Citation Nr: 1034537	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  05-21 349	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	John R. Burns, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel
INTRODUCTION

The Veteran served on active duty from December 1965 to November 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

The Board denied the Veteran's claim in March 2008, and the 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims.  In March 2009, the Veteran's attorney and the 
VA General Counsel filed a joint motion to vacate the Board's 
decision and remand the case, and the Court granted that motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

A review of the claims file reveals that a remand is necessary 
before a decision on the merits of the case can be promulgated.  

As an initial matter, the Veteran submitted additional private 
treatment reports dated in June 2010 for which he did not submit 
a waiver of agency of original jurisdiction (AOJ) consideration.  
The Veteran's previous representative specifically indicated in a 
June 2010 statement that the Veteran requested a remand to the 
AOJ for review of the newly submitted medical records.  

Additionally, the Board notes that the Veteran claims that he has 
had trouble with his hearing and ringing in his ears since he was 
exposed to mortar attacks in service.  The Veteran was afforded a 
VA examination in June 2004 at which time the examiner diagnosed 
the Veteran with bilateral sensorineural hearing loss and 
tinnitus and opined that the Veteran's hearing loss and tinnitus 
were unlikely related to his military noise exposure.  The 
examiner conceded that the Veteran was exposed to a great deal of 
noise in an artillery battery but indicated that the rationale  
for the opinion was that the Veteran's hearing acuity was within 
normal limits at the time of his military discharge.  The Veteran 
also submitted an evaluation from T. Logan, M.D., dated in July 
2006.  Dr. Logan noted that the Veteran had a history of military 
noise exposure and diagnosed the Veteran with high frequency 
hearing loss and tinnitus secondary to impacted cerumen and 
hearing loss.  The newly submitted medical evidence includes an 
audiometric assessment from T. Martin, M.S., CCC-A, dated in June 
2010.  The private audiologist indicated that the Veteran's 
hearing loss was consistent with a noise induced hearing loss 
related to both the Veteran's combat and work experience.  In 
order to properly adjudicate the claims on appeal a VA medical 
opinion reconciling the other opinions of record should be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology 
examination.  The audiologist should review 
the claims file and provide an opinion as 
to whether it is at least as likely as not 
(50 percent or more probability) that any 
hearing loss or tinnitus is related to the 
Veteran's service, including his exposure 
to multiple mortar attacks.  A complete 
rationale for any opinion expressed must be 
provided.  The examiner is requested to 
reconcile the medical opinion with the 
other opinions of record and address the 
Veteran's contentions that he has had 
difficulty with his hearing and had 
tinnitus since separation from service.  

2.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

